EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Min Yang on September 3, 2021.
The application has been amended as follows:
1.-10. (Canceled)
11. (Currently Amended) A method for operating [[a]] an automated motor vehicle in a parking environment, comprising: 
receiving, by a transceiver of the automated motor vehicle, a digital navigation map of the parking environment, wherein the digital navigation map describes a roadway network;
determining, by a navigation system of the automated motor vehicle, a navigation route to a target position within the parking environment contained in the digital navigation map
providing, by a sensor device on [[a]] an automated motor vehicle side, sensor data, wherein the sensor data describe the surroundings of the automated motor vehicle; 

implementing, by the navigation system, the vehicle guidance algorithm and a collision prevention algorithm; and 
guiding, automatically, the automated motor vehicle along the navigation route to the target position according to a transverse or longitudinal guidance action determined by the vehicle guidance algorithm, wherein the collision prevention algorithm uses the sensor data as input data independently of any training based on the training data to modify or prevent the traverse or longitudinal guidance action when a threshold value of a distance from an obstacle evaluated by the sensor data is not met.  
12. (Cancelled).
13. (Currently Amended) The method of claim 11, wherein the training of the vehicle guidance algorithm includes performing the training of the vehicle guidance algorithm at a factory, on the basis of training data that describe movements of the automated motor vehicle within a reference parking environment. 
14. (Cancelled).
15. (Currently Amended) The method of claim 11, wherein the training of the vehicle guidance algorithm includes performing the training of the vehicle guidance algorithm automated motor vehicle in accordance with a requirement to drive on a right-hand side or on a left-hand side of a road.
16. (Currently Amended) The method of claim 11, further comprising: receiving, prior to the automatically guiding of the automated motor vehicle, a control action wherein the control action is carried out by a driver and indicates a desire for the automatic guidance.
17. (Previously Presented) The method of claim 16, further comprising: checking, by the vehicle guidance algorithm, on the basis of the sensor data, whether the determination of the transverse or longitudinal guidance action is available; and issuing, in the event of availability being determined, a notification to the driver.
18. (Previously Presented) The method of claim 11, further comprising: selecting, by the vehicle guidance algorithm, in the event of a plurality of options being determined for the transverse or longitudinal guidance action, in particular for a travel direction decision, one option on the basis of the navigation route or a control action that is carried out by a driver and indicates a desired transverse or longitudinal guidance action.
19. (Cancelled).
20. (Currently Amended) The method of claim 11, wherein 
the sensor device comprises an ultrasonic sensor, a radar sensor, a laser sensor or a camera, and provides raw data; and 
the sensor data describes an environment model of the automated motor vehicle that is derived from the raw data.
21. (Currently Amended) The method of claim 11, further comprising: terminating the automatic guidance of the automated motor vehicle when the target position is reached 
22. (Currently Amended) [[A]] An automated motor vehicle, comprising: 
a sensor device, configured to provide sensor data, wherein the sensor data describe the surroundings of the automated motor vehicle; 
a transceiver, configured to receive a digital navigation map of a parking environment; and 
a navigation system, comprising a processor and configured to determine a navigation route to a target position within the parking environment contained in the digital navigation map, and implement a vehicle guidance algorithm and a collision prevention algorithm, wherein 
the vehicle guidance algorithm is trained by means of machine learning using the sensor data as input data and is configured to determine a transverse or longitudinal guidance action; 
the automated motor vehicle is guided automatically along the navigation route to the target position according to the transverse or longitudinal guidance action; and 
the collision prevention algorithm uses the sensor data as input data independently of any training based on the training data to modify or prevent the traverse or longitudinal guidance action when a threshold value of a distance from an obstacle evaluated by the sensor data is not met.
23. (Currently Amended) The automated motor vehicle of claim 22, wherein the sensor device comprises an ultrasonic sensor, a radar sensor, a laser sensor or a camera.
24. (Currently Amended) The automated motor vehicle of claim 22, wherein the vehicle guidance algorithm is trained at a factory, on the basis of training data that describe movements of the automated motor vehicle within a reference parking environment. 
25. (Cancelled).
26. (Currently Amended) The automated motor vehicle of claim 22, wherein the vehicle guidance algorithm is trained to implement a movement of the automated motor vehicle in accordance with a requirement to drive on a right-hand side or on a left-hand side of a road.
27. (Currently Amended) The automated motor vehicle of claim 22, further comprising: an output device configured to output a notification to the driver[[,]] after the transverse or longitudinal guidance action is determined.
28. (Currently Amended) The automated motor vehicle of claim 22, further comprising: 
an input device configured to receive a control action carried out by a driver.
29. (Currently Amended) The automated motor vehicle of claim 28, wherein the control action indicates a desire for the automatic guidance or a desire to terminate the automatic guidance.
30. (Currently Amended) The automated motor vehicle of claim 22, wherein the vehicle guidance algorithm is further configured to select, in the event of a plurality of options being determined for the transverse or longitudinal guidance action, in particular for a 
ALLOWABLE SUBJECT MATTER
Claims 11, 13, 15-18, 20-24, and 26-30 are pending and allowed.  Claims 11, 13, 15-16, 20-24, and 26-30 are currently amended.  Claims 1-10, 12, 14, 19, and 25 are cancelled.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Altinger et al. (US 2017/0284810 A1) teaches a method for navigating a user between a first position within a building and a second position, or vice versa, includes creating, by a motor vehicle, map information describing at least one partial area of the building based on vehicle environment information created at the motor vehicle that describes objects in the environment around the motor vehicle. The method further includes providing, by the motor vehicle, parking information including a park position of the motor vehicle within the building and transferring the map information and the parking information to a mobile communication device. The mobile communication device is configured to create navigation information containing at least one navigation route between the first position and the second position, based on the transferred map information and the transferred parking information. The mobile communication device is configured to navigate the user between the first position and the second position using the navigation informatio. 
In regarding to independent claims 11 and 22, Altinger taken either individually or in combination with other prior art of record fails to teach or render obvious a method .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)

/YUEN WONG/Primary Examiner, Art Unit 3667